IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-79,159-01


EX PARTE RICHARD MILLER WALKER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS

CAUSE NO. 841603 IN THE 338TH DISTRICT COURT

FROM HARRIS COUNTY



Per curiam. Alcala, J., not participating.

 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to seventy-five years' imprisonment.  The Fourteenth Court of Appeals affirmed his
conviction.  Walker v. State, No. 14-01-01197-CR (Tex. App.--Houston [14th Dist.] 2003, pet.
ref'd).
	In a single ground in an amended application, Applicant contends that trial counsel failed to
object to the admission of extraneous offense evidence at punishment.  He contends that the State
failed to provide pretrial notice or else provided inadequate pretrial notice of its intent to introduce
extraneous offense evidence.  The trial court adopted Applicant's proposed findings of fact and
conclusions of law and recommended that we grant Applicant a new punishment hearing.  Based on
our own independent review of the record, we find that the State's notice was sufficient and that the
trial court would not have erred in overruling counsel's objection.  Relief is denied.

Filed: April 17, 2013
Do not publish